 PROB 12C                                                                           Report Date: December 19, 2018
(6/16)

                                       United States District Court                         FILED IN THE
                                                                                        U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                   Dec 19, 2018
                                        Eastern District of Washington                 SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony Ray Escobar                       Case Number: 0980 2:11CR00017-RMP-1
 Address of Offender:                       Pasco, Washington 99301
 Name of Sentencing Judicial Officer: The Honorable Ann D. Montgomery, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: February 26, 2003
 Original Offense:        Narcotics, 21 U.S.C. § 846, 841(a)(1) and (b)(1)(A)
 Original Sentence:       Prison - 121 months; TSR - 60      Type of Supervision: Supervised Release
                          months

 Revocation               Prison - 8 months; TSR - 42
 Sentence:                months
 June 24, 2015

 Revocation               Prison - 7 months; TSR - 35
 Sentence:                months
 September 28, 2017
 Asst. U.S. Attorney:     Shawn N. Anderson                  Date Supervision Commenced: March 20, 2018
 Defense Attorney:        Daniel N. Rubin                    Date Supervision Expires: February 19, 2021


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/30/2018.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is considered to be in violation of his period of
                        supervised release by failing to report for random urinalysis testing on or prior to December
                        17, 2018.
                      On March 22, 2018, the offender signed his Judgement in a Criminal Case stating he
                      understood he was required to attend random urinalysis testing.

                      On October 4, 2018, the offender signed the Treatment Services Contract Program Plan
                      noting he understood he needed to call Merit Resource Services on a daily basis and report
                      for random urinalysis testing when the color Brown was noted.

                      On December 17, 2018, the color Brown was called and the offender failed to report for
                      random urinalysis testing.


The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this
petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     12/19/18
                                                                           s/David L. McCary
                                                                           David L. McCary
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [    ]   No Action
 [    ]   The Issuance of a Warrant
 [    ]   The Issuance of a Summons
 [X   ]   The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer
                                                                                  12/19/2018

                                                                           Date
